DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11290238 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the US Patent:
Claim 1 of the present application is anticipated by claim 1 of the US Patent.
Claim 5 of the present application is anticipated by claim 8 of the US Patent.
Claims 1 and 3 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 4 and 6 of U.S. Patent No. 10897727 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the US Patent:
Claim 1 of the present application is anticipated by claim 1 of the US Patent.
Claim 3 of the present application is anticipated by claim 4 of the US Patent.
Claims 1 and 3 of the present application are anticipated by claim 6 of the US Patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al. (US Publication 2016/0330077 A1).
In regards to claim 1, Jin et al. (US Publication 2016/0330077 A1) teaches, a method for customizing wireless communication beacons, comprising: customizing, at a first wireless termination point (WTP), one or more Unicast beacons for a first user equipment (UE) station, based at least in part on one or more characteristics of the first UE station (see paragraph 117; WTP 1204 to send periodic broadcast beacons, which may be limited to unicast beacons; see paragraph 171; The IEEE 802.11 wireless frame 2208 may include, but is not limited to, any of the following fields: frame control 2242, duration and/or ID field 2244, address fields 2246.sub.1 . . . 4, sequence control field 2248, quality of service (QoS) control field 2250, high throughput (HT) control field 2252, and/or frame body 2254. The CAPWAP header 2206 may include, but is not limited to, any of the following fields: CAPWAP preamble field 2210, HLEN field 2212, RID 2214, WBID 2216, bits 2218, flags 2220, fragment ID field 2222, fragment offset field 2224, reserved field 2226, radio MAC address field 2228, and/or wireless specific information field 2230; The QoS reads on the characteristics of the UE;  also note that the present application’s specification page 8, paragraph 41, the unicast beacon can be IEEE 802.11-based beacon); and transmitting the one or more Unicast beacons from the first WTP to the first VE station (see figure 12, paragraph 117; At 1220, the AC 1213 may send an IEEE 802.11 “Add” WLAN primitive to WTP 1204 indicating SSID=WTRU1-WLAN. This Add WLAN primitive message 1220 may include the authentication and security scheme to be used, which may indicate support of 802.1X and Advanced Encryption Standard-Counter-Mode Cipher Block Chaining (CBC) Message Authentication Code (MAC) Protocol (CCMP) (AES-CCMP), for example. WTP 1204 may send a Probe Response frame 1222 to WTRU 1202 also identifying the SSID=WTRU1-WLAN. At 1224, a virtual WLAN with SSID=WTRU1-WLAN may be created at WTP 1204. In a CAPWAP alternative, this would also cause the WTP 1204 to send periodic broadcast beacons, which may be limited to unicast beacons).
In regards to claim 2, Jin teaches, wherein the one or more characteristics of the first UE station comprise a media access control (MAC) address of the first UE station (see paragraph 171; radio MAC address field 2228).
In regards to claim 3, Jin teaches, wherein the one or more characteristics of the first UE station comprise a signal strength associated with the first UE station (see paragraph 173; CAPWAP may also include meta-information that may be added to the forwarded frames. This information may include, for example, the received signal strength indication (RSSI) and signal-to-noise ratio (SNR) of the frames received by the WTP).
In regards to claim 4, Jin teaches, wherein transmitting the one or more Unicast beacons from the first WTP to the first UE station comprises transmitting the one or more Unicast beacons to the first UE station in parallel with packets to one or more other UE stations, using a multi-user multiple-input and multiple-output (MIMO) technique (see paragraph 57; The eNode-Bs 140a, 140b, 140c may each include one or more transceivers for communicating with the WTRUs 102a, 102b, 102c over the air interface 116. In one embodiment, the eNode-Bs 140a, 140b, 140c may implement MIMO technology. Thus, the eNode-B 140a, for example, may use multiple antennas to transmit wireless signals to, and receive wireless signals from, the WTRU 102a).
In regards to claims 5-6, Jin teaches, wherein transmitting the one or more Unicast beacons  from the first WTP to the first UE station comprises transmitting the one or more Unicast beacons (see paragraphs 117 and 171 as stated above with respect to the beacon) via one or more first sub-carriers (see paragraph 35, the use of sub-carriers is implied because any one of a number of carrier access method can be applied; such as CDMA, FDMA, OFDMA, SC-FDMA, etc.) of a wireless communication signal and wherein the wireless communication signal is an OFDMA wireless communication signal (see paragraphs 35 and 40, the communication system 100 may be an OFDMA system).
Relevant Prior Art
Prior art Bao et al. (US Publication 2015/0180676 A1) teaches, using a Wi-Fi beacon RSS or a minimum Wi-fi response RSSI to determine if a channel is a low-load channel; if not low-load channel exists, then the UE is directed to receive a broadcast data via a eNB utilizing a licensed spectrum or via a unicast channel (see paragraph 95).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466